Opinion issued June 7, 2012.
 

 
 
 
 
 
In The
Court of Appeals
For The
First District of
Texas
 


















 

NO. 01-11-01116-CV
____________
 




JOYCE HICKMAN, INDIVIDUALLY
AND d/b/a classic medical & dental clinic, inc., Appellant
 
V.
 
rita lemons, INDIVIDUALLY
AND d/b/a dental assistance by the phone, Appellee
 
 
On Appeal from the 127th District Court
Harris County, Texas
Trial Court Cause No. 2000-34109
 










 

MEMORANDUM OPINION




Appellant,
Joyce Hickman,
individually and d/b/a Classic Medical and Dental Clinic, Inc., attempts
to appeal from a trial court’s judgment signed over ten years ago.  We dismiss the appeal for lack of
jurisdiction.  
Appellant
appeals from the trial court’s judgment signed December 11, 2001.  Generally, with exceptions not applicable to
this case, a notice of appeal is due within thirty days after the judgment is
signed.  See Tex. R. App. P.
26.1.  The deadline for appellant to file
her notice of appeal was January 10, 2002.  
See id.  Appellant filed her notice of appeal on
March 8, 2012, which was ten years after the deadline.  Without a timely filed notice of appeal, the
Court lacks jurisdiction over the appeal. See
Tex. R. App. P. 25.1.
On April
13, 2012, we notified appellant that the appeal was subject to dismissal for want
of jurisdiction.  In her response, appellant
asked the Court to take jurisdiction in the interest of justice because she was
incarcerated in federal prison and did not receive timely notice of the trial
court’s judgment.  Appellant’s response
does not demonstrate that the Court has jurisdiction.
Accordingly,
we dismiss the appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).  We dismiss any other pending motions as moot.  
PER CURIAM
 
Panel consists of Justices Bland, Massengale, and
Brown.